ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 5/23/22 wherein claims 11-14, 20-33, and 35-91 were canceled.  In addition, the Examiner acknowledges receipt of the amendment filed 8/30/21 and 2/1/21.
	Note(s):  Claims 1-10, 15-19, and 34 are pending.

APPLICANT’S INVENTION
The instant invention is directed to a method of preparing a purified carrier-free 68Ga solution as set forth in independent claim 1.

APPLICANT’S ELECTION
Applicant’s election without traverse of Group I (pending claims 10, 15-19, and 34) in the reply filed on 5/23/22 is acknowledged.  The rejection is still deemed proper and is made FINAL.

103 REJECTIONS
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 15, 19, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Abbasi et al (US 2018/0158559).
	Abbasi et al disclose a method and system for generating carrier-free 68Ga radioisotope by solid targeting in a cyclotron.  The solid target of enriched 68Zinc (Zn) is exposed to a proton beam and irradiated.  After irradiation, the solid target has a high concentration of 68Ga.  The 68Ga is purified to generate a high purity a specific activity 68Ga.  The specific activity of 68Ga is 66.6 GBq to about 360.75 GBq (see entire document, especially, abstract; page 1, paragraph [0007]; page 4, paragraph [0040]; page 5, paragraph [0044; page 5, claims 1, 9, 10, 12-24).  Abbasi et al disclose some other information about their invention that includes:  (1) the carrier free radioactive 68Ga isotope is irradiated with a solid target of substantially pure enriched 68Zn (page 1, paragraph [0011]).  The 68Ga is isolated using an ion exchange, preferably an ion exchange column that contains an anion exchange.  The washing solution is water or an aqueous solution of hydrobromic acid and acetone.  The ion exchange column containing the isolated 68Ga is washed one or more times.  The 68Ga is recovered from the ion exchange column using an elution solution (page 1, paragraph [0012]).
	While liquid targets of zinc nitrate solutions do not require lengthy separation steps like that of a solid target, they are not known for producing 68Ga with sufficient yield or specific activity, even though the process is known  in the art.  Thus, while the use of liquid targets is not preferred over the solid target method for 68Ga according to Abbasi et al, the document does disclose that liquid targets are useless, but sets for the challenges of them and states that one gets a higher yield for solid targets.  As a result, the skilled artisan would recognize that the method of Abbasi et al would be modified a little, if one chose to use a liquid target (page 3, paragraph [0032]).
	Since both Applicant and Abbasi et al disclose a method of generating carrier-free 68Ga as set forth in Applicant’s independent claim 1, the references disclose overlapping subject matter.

Claims 1-10, 15-17, 19, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Abbasi et al (US 2018/0158559).
	Abbasi et al disclose a method and system for generating carrier-free 68Ga radioisotope by solid targeting in a cyclotron (see detailed discussion above).  However the document fails to disclose that the anion exchange resin comprises a phosphonate or substituted phosphonate group.
	On page 2, paragraph [0027], Abbasi et al disclose that their invention is used for producing the radioactive isotope 68Ga and radiolabeled carrier molecules therefrom using a solid target of enriched 68Zn in a cyclotron.  In addition, it is disclosed that the 68Ga has a high purity/high radioactivity concentration.  On pages 2-3, paragraph [0028], Abbasi et al disclose that their invention may be generated using a carrier molecules that include substance having a phosphonate group (see the phospinic species discloses on page 3).  Also, Example 2 (pages 4-5) discloses that one may have a situation wherein you have 68Ga produced using the technique of Abbasi et al and you have a radiolabeled Ga substance (e.g., 68Ga complexed with a phospinic compound from paragraph [0028]).   According to Example 2, purified 68Gais adjusted to give a final concentration.  For the 68Ga labeled substance, the HPLC is used and two peaks corresponding to the carrier-free 68Ga and 68Ga radiolabeled substance are generated.
	Abbasi et al discloses that after radiolabeling of the of the 68Ga substance, one ends up with a designated GBq value of cyclotron 68Ga for that substance which is also present in a solution (e.g., ethanol saline in Example 2, paragraph [0043]).  In paragraph [0044] on page 5, it is disclosed that the identical radiochemical properties may be obtain for the radiolabeled carrier molecules and cyclotron produced 68Ga.  The radiolabeled substance produced in the cyclotron is purified using an ion exchange column to remover carrier free 68Ga.  Thus, it would have been obvious to a skilled artisan at the time the invention was made that if the composition (radiolabeled substance that contains 68Ga) is generated to use and anion exchange column that comprise phosphonate or a substituted phosphonate.  Hence, the instant invention is rendered obvious by the teachings of Abbasi et al. 
	Note(s):  The term ‘phosphinic’ is used in Abbasi et al.  The term phosphonate is used in Applicant’s claims.  Any standard dictionary (e.g., Merriam-Webster) may be used to define the following terms.  The term ‘phosphinic’ is defined as a compound containing phosphorus, hydrogen, oxygen, and carbon.  Likewise, the term ‘phosphonate’ is defined as a broad family of organic molecules containing phosphorus, carbon, oxygen, and hydrogen.  Thus, the skilled artisan would recognize that the term disclose overlapping subject matter.

CLAIM OBJECTION
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Note(s):  While the cited prior art (Abbasi et al, US 2018/0158559) renders obvious the use of an anion exchange resin having a phosphonate group, the reference neither teaches nor renders obvious a phosphonate that is specifically dipentylpentylphosphonate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        August 18, 2022